This suit was brought originally in the Erie Common Pleas by Eliza Baumhart against Mary McClure in which it was sought to quiet title to a certain piece of real property.
It appears that certain lots had been platted in 1837 by the village of Vermillion. Certain of these lots boarded on Lake Erie. At the time the lots were platted Lot 434 boarded on Lake Erie and Lots 433 and 432 were directly back of Lot 434. During a period of time from 1850 to 1924 Lot 434 and part of Lot 433 were submerged and later the Lake receded so that a part of Lot 434 became dry. The question at issue is whether or not the owner of Lot 434 became a riparian owner when the waters receded.
The Common Pleas held that the owner of Lot 434 became a riparian owner, which was affirmed by the Court of Appeals on appeal.
The Court of Appeals based its finding on the ground that no efforts had been adduced to show that the lake had receded “by slow process of erosion and that therefore the presumption was that certain storms arise on the lake which caused the waters to quickly cut away the shore • line thereby causing large parcels to be washed out.
Baumhart in the Supreme Court contends:
That as she was a riparian owner for more than 21 years that under the doctrine of reliction she was entitled to lot 434 and thereby maintained her rights as a riparian owner.